Notice of Allowance

Response to Arguments

Applicant’s arguments filed on July 12, 2021, with respect to claim(s) 1 and 10 have been fully considered [see applicant’s arguments pg. 12-15]. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 (currently amended) A method for operating a smart metering meter among a plurality of smart metering meters of a supply area each having a consumption sensor, a long-life battery and a transmit clock generator, the method comprising: 
using the plurality of smart metering meters for transmitting consumption data packets by radio to at least one concentrator; 
determining as an operational control parameter a specified operating time period uniform to all the smart meters of the supply area, at an end of which specified 
in an event of a decreased capacity of the long-life battery of [[a]] the smart metering meter among the plurality of smart metering meters of the supply area after a certain operating period after which the long-life battery of said smart metering meter among said plurality of smart metering meters of the supply area has a residual operating time period until reaching the end of the specified operating time period: 
modifying at least one radio transmission parameter of said smart metering meter among the plurality of smart metering meters of the supply Page 2 of 17Application No. 16/657,454Amendment dated 7/12/21Reply to Office action of 5/17/21area to extend its residual operating time period depending on a residual capacity of the long-life battery of the smart metering meter among the plurality of smart metering meters of the supply area to provide an extension of the residual operating time period until at least the end of the specified operating time period; and 
modifying said at least one radio transmission parameter includes defining a number of still transmittable consumption data packets, and transmitting the number of still transmittable consumption data packets in modified form during the residual time period until an end of the residual operating time period such that the number of packet transmissions still possible is distributed in a spread manner over a remainder of the specified operating time period.

Claim 10 (currently amended) A device for operating a smart metering meter among a plurality of smart metering meters of a supply area each having a consumption sensor, a transmit clock generator, a long-life battery having a specific operating time the smart meters in the supply area or at least their long-life batteries are to be exchanged, the device comprising: 
a battery state detector for controlling at least one of the transmit clock generator of the smart metering meter among the plurality of smart metering meters of the supply area or a transmitter of the radio module of the smart metering meter among the plurality of smart metering meters of the supply area if a capacity of the long-life battery of the smart metering meter among the plurality of smart meteringPage 5 of 17Application No. 16/657,454Amendment dated 7/12/21Reply to Office action of 5/17/21 meters of the supply area has a critically reduced residual operating time period compared to the specific operating time period of the long-life battery of the smart metering meter among the plurality of smart metering meters of the supply area; 
said battery state detector modifying at least one radio transmission parameter of the smart metering meter of the plurality of smart metering meters of the supply area to extend its residual operating time period depending on a residual capacity of the long-life battery of the smart metering meter of the plurality of smart metering meters thereby providing an extension of the residual operating time of the smart metering meter of the plurality of smart metering meters of the supply area until at least an end of the specific operating time period of the long-life battery of the smart metering meter among the plurality of smart metering meters of the supply area; and 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.

In regards to claims 1 and 10, Oda et al. (JP-2014/138231) teaches a device that determines an amount of data that can be transmitted based on a remaining power capacity and transmits the determined amount of data in a time that is less than a time that it takes to deplete the remaining power capacity [abstract, par. 0012 L. 8-13, par. 0026 L. 3-6, par. 0027].
Ota et al. (US-7,109,875) teaches a system that comprises a server that manages a plurality of sensors in order their batteries last the same amount of time [col. 2 L. 24-30].  
However, the prior art does not teach by either anticipation or combination the following limitation: modifying said at least one radio transmission parameter .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685